Citation Nr: 1309143	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  08-06 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for the period prior to November 14, 2006; in excess of 20 percent from November 14, 2006, to June 8, 2011; and, in excess of 30 percent from June 9, 2011, onward, for postoperative residuals of a right knee injury to include laxity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran service on active duty in the United States Air Force from August 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's request for higher disability evaluations for her service-connected right knee disabilities, and continued 10 percent ratings for each.  After timely appealing both issues, the Board remanded them for additional development, including the provision of a VA examination.  In December 2010, the RO continued the 10 percent disability evaluation for the Veteran's DJD, but increased the evaluation for laxity of the right knee to 20 percent disabling, effective from November 14, 2006.  As this increase during the appeal did not constitute a full grant of the benefits sought, the claims for increased evaluations for her right knee disabilities remained on appeal, and were returned to the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Upon review, the Board remanded the claims again in March 2011 for clarification of the medical evidence.  In April 2012 decisions, the RO increased the rating assigned to the Veteran's laxity to 30 percent disabling, effective from June 9, 2011, but continued the rating for DJD at 10 percent.  The Board remanded the claims for further development of the medical evidence in June 2012, and the claims have now returned for adjudication on the merits.

During the pendency of this appeal, the Veteran was twice awarded a temporary total rating under 38 C.F.R. § 4.30, for convalescence following surgeries to the right knee, to be discussed in more detail below.  Thus, for the periods from June 15, 2006, to July 31, 2006, and from June 7, 2010, to July 31, 2010, the Veteran's disability rating for her right knee DJD was 100 percent.  

The Veteran testified at a Travel Board hearing chaired by the undersigned Veterans Law Judge at the St. Petersburg RO in August 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The evidence indicates the Veteran's right knee DJD is manifested by painful motion, limited flexion well exceeding 60 degrees, and limited extension less than 10 degrees.

2.  The evidence indicates the Veteran's postoperative residuals of an injury to the right knee, including laxity, manifests as lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's right knee DJD have not been met on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.3, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2012).

2.  The criteria for a rating in excess of 10 percent for the period prior to November 14, 2006, for postoperative residuals of a right knee injury to include laxity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.3, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259 (2012).

3.  The criteria for a rating in excess of 20 percent from November 14, 2006, to June 8, 2011, for postoperative residuals of a right knee injury to include laxity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.3, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259 (2012).

4.  The criteria for a rating in excess of 30 percent from June 9, 2011, onward, for postoperative residuals of a right knee injury to include laxity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.3, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.



Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is needed to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should be provided prior to an initial decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In a claim for an increased disability rating, the VCAA requires VA to notify the claimant that to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect the worsening has on employment.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1278 (Fed. Cir. 2009).  The claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes that correspond to the nature of the symptoms of the disability, including their severity and duration.  The notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular claimant's circumstances; that is, VA need not notify a claimant of alternative diagnostic codes that may be considered or notify her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular claimant's daily life. Vazquez-Flores, 580 F.3d at 1278.  Further, except in instances where notice as to how to substantiate an increased rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 106-07 (2010).

In this case, the record reflects that the RO provided the Veteran with the notice required under the VCAA and Vazquez-Flores by letters mailed July 17, 2004, July 20, 2006, and July 29, 2008.  Accordingly, the Board concludes that the duty to notify has been satisfied.    

The VCAA further provides that VA has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This duty includes assisting her in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  

The Board concludes the duty to assist has been satisfied.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and associated with the claim folder.  Further, the Veteran has been afforded seven VA examinations.  Although these matters have been remanded in the past for additional examination or clarification, the Board finds that these examinations, taken in aggregate, are adequate for rating purposes.  

Finally, as briefly mentioned above, the Board finds that there has been substantial compliance with its November 2009, March 2011, and June 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board directed the RO to obtain VA medical center (VAMC) treatment reports and schedule VA examinations.  The RO has completed this necessary development.  Accordingly, the Board will address the claim on the merits.

Increased rating

The Veteran is seeking higher disability ratings for DJD of her right knee, and for postoperative residuals of a right knee injury, to include laxity.  For the following reasons, the Board finds that increased ratings are not warranted.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, that is, the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

When evaluating musculoskeletal system disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2012).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2012).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2012).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Veteran's right knee has two separate disability ratings.  Her DJD is currently evaluated as 10 percent disabling under Diagnostic Code (DC) 5010-5262 (traumatic arthritis; impairment of tibia and fibula).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  The postoperative residuals of an injury to her right knee, to include laxity, have been rated as 10 percent disabling prior to November 14, 2006, as 20 percent disabling from November 14, 2006, to June 8, 2011, and as 30 percent disabling from June 9, 2011, onward, under DC 5275 (other impairment of the knee, recurrent subluxation or lateral instability).

Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a (2012).  Under DC 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of DC 5003, the Court has held that "painful motion of a major joint...caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2012).  In this regard, the Board notes that with any form of arthritis, painful motion is an important factor of disability.  See id.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  As noted above, joints that are actually painful, unstable, or malaligned should be entitled to at least the minimum compensable rating for the joint, therefore special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59 (2012); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

The Board notes that in Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court clarified its holding in Lichtenfels, explaining that the evaluation of painful motion as limited motion only applies to the evaluation of arthritis under DC 5003, as mandated by the express language in that provision, and only when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that although painful motion is entitled to a minimum 10 percent rating under Lichtenfels and DC 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id., at 43. 

The DCs pertaining to limitation of motion of the knee are 5260 and 5261, which apply to limitation of flexion and limitation of extension, respectively.  Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when limited to 45 degrees; a 20 percent disability rating is assigned when limited to 30 degrees; and a 30 percent disability rating is assigned when limited to 15 degrees.  See 38 C.F.R. § 4.71a (2012).

Under DC 5261, a 0 percent disability rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent disability rating is assigned when limited to 10 degrees; a 20 percent disability rating is assigned when limited to 15 degrees; a 30 percent disability rating is assigned when limited to 20 degrees; a 40 percent disability rating is assigned when limited to 30 degrees; and a 50 percent disability rating is assigned when limited to 45 degrees.  See id. 

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  See id., Plate II (2012). 

The Board notes that separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

DC 5262 pertains to impairment of the tibia and fibula.  Such provides a 10 percent rating for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is assigned for malunion of the tibia and fibula with a marked knee or ankle disability.  A 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion, requiring a brace.  See 38 C.F.R. § 4.71a (2012).

Under DC 5257, which pertains to recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  See id.  Separate ratings may be assigned under diagnostic codes 5257 and 5003 for arthritis of the knee with limited motion, provided that limitation of motion at least meets the criteria for a 0 percent rating.  See VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

In October 2003, the Veteran complained of pain and instability in her right knee.  X-rays revealed mild degenerative changes with a narrowing of the knee joint.  See X-ray report dated October 24, 2003.

At an orthopedic consultation, the Veteran complained of instability and pain in the right knee.  Examination revealed 1+ medial laxity.  An undated X-ray report was mentioned as showing mild medial compartment arthritis.  She was given a brace.  See VA treatment record dated June 14, 2004.

At the November 2004 VA examination, her knee had normal range of motion of 0 to 140 degrees.  The examiner opined that she would lose 35 degrees of motion during a flare up, which occurred on a daily basis.  She had mild fatigability and daily pain, both of which would significantly increase during a flare up.  Her knee was noted to be stable, however, there was minimal instability with slight valgus stress.  See VA examination dated November 6, 2004.

At the August 2005 VA examination, the Veteran's range of motion was noted to be "quite good," and she was able to flex and extend her knee from 0 to 140 degrees.  Upon repetition, she lost 20 degrees of functional range of motion.  She was noted to have weakened movement, excessive pain and fatigability, but no incoordination.  Her pain increased during flare ups, which occurred about four times per month.  She was diagnosed with degenerative arthritis of the right knee.  See VA examination dated August 20, 2005.

The Veteran had arthroscopy of the right knee with a partial medial meniscectomy in June 2006.  See Shands operation report dated June 15, 2006.

At the August 2006 VA examination, the Veteran indicated use of an assistive device at all times for walking.  She has a brace, a cane, and a walker for different situations.  Functionally, the degenerative joint disease in her knee renders the Veteran unable to stand for more than a few minutes, or to walk farther than a few yards.  She complained that her knee would give way, and was unstable, weak, and painful.  She did not complain of stiffness, dislocation, subluxation, or locking.  Severe flare ups lasting three to seven days were a weekly occurrence.

Upon examination, there was no evidence of abnormal weight bearing.  She could flex her knee from 0 to 110 degrees, with pain beginning at 100 degrees.  After repetition, pain further limited her range of motion to 0 to 100 degrees flexion.  She was diagnosed with internal derangement of the right knee.  The VA examiner opined that her knee would significantly affect her ability to work, in that she has pain and decreased strength, which would necessitate her being assigned different duties and lead to frequent absences.  See VA examination dated August 14, 2006. 

The Veteran was given an examination by the Social Security Administration (SSA) in March 2007.  Range of motion tests at that time show right knee flexion from 0 to 90 degrees, and full extension.  See SSA consultative report dated March 17, 2007.

An X-ray taken in March 2007 showed mild to moderate degenerative changes in the right knee joint.  See X-ray report dated March 23, 2007.

At the April 2007 VA examination, the Veteran was noted to be using a walker at all times, although for her multiple sclerosis.  She also uses her spouse for support as well as furniture.  Functionally, she said she could not stand for more than a few minutes, or walk more than a few yards.  She complained of instability, pain, stiffness, weakness, episodes of dislocation and subluxation.

Upon examination, she was able to flex her knee from 0 to 135 degrees, with pain beginning at 95 degrees.  After repetitions, she was able to flex to only 115 degrees due to pain.  She was able to extend to 0 degrees with no pain and no additional limitation after repetition.  The knee was not ankylosed, nor was there objective evidence of instability.  The meniscus was partially absent.

The VA examiner noted that the Veteran stopped working due to her multiple sclerosis, but that her knee would impact her ability to work, in that it would decrease her stamina and mobility, and that she would have trouble lifting and carrying.  See VA examination dated  April 16, 2007.

The Veteran fell in August 2007.  At that time, an MRI revealed a subtle non-displaced fracture of the tibia, which was not seen on X-ray.  See VA treatment dated September 13, 2007; MRI report dated September 6, 2007.

The Veteran complained of sharp pains in the right knee at an October 2009 orthopedic consult.  No ligamentous instability or recurvatum was seen during the examination.  An X-ray taken that day showed mild osteoarthritis.  See VA treatment record and X-ray report dated October 22, 2009.  

At the April 2010 VA examination, the Veteran complained that her right knee would give way and lock up, that it was unstable, painful, stiff, and weak, and that  she had decreased speed of joint motion.  She did not complain of flare ups.  Functionally, she could stand for 15 to 30 minutes, and walk between a quarter of a mile and a mile.  She used a brace intermittently, but frequently.

Upon examination, she was found to have moderate instability of the medial/lateral ligament.  Her meniscus was found to be surgically absent.  The right knee was not ankylosed.  Range of motion tests showed flexion from 0 to 100 degrees, with pain beginning at 40 degrees.  Extension was from -100 to 0 degrees, with pain starting at -10 degrees.  These results were the same after repetitions.  The examiner did not opine on additional limitation of motion due to flare ups, as the Veteran was not having a flare up at that time.  See VA examination dated April 30, 2010.

In June 2010, the Veteran had arthroscopy of the knee, as well as removal of a partial tear of the posterior aspect of the medial meniscus.  After surgery, she was diagnosed as having severe  degenerative arthritis.  See Operation report dated June 7, 2010.

At the June 2011 VA examination, the Veteran complained of incoordination in her right knee, and that it would give way, and was unstable, painful, stiff, and weak.  She did not complain or dislocation, subluxation, or locking.  She said she could stand for 15 to 30 minutes, and walk a few yards.  She always wears a brace.

The Veteran had an antalgic gait but no evidence of abnormal weight-bearing.  Upon examination, she was found to have severe instability of the medial/lateral and anterior/posterior ligaments.  Range of motion tests showed flexion from 5 to 100 degrees.  She was not able to extend her knee to 0 degrees.  After repetitions, there was objective evidence of pain, but no additional limitations on motion.  The joint was not ankylosed.  X-rays revealed moderate osteoarthritis.

The VA examiner noted that the Veteran was retired due to multiple sclerosis, but nonetheless opined that the right knee would impact her ability to work because it decreased her mobility, limited her ability to lift and carry, and limited her stamina in general.  See VA examination dated June 9, 2011.

At the August 2012 VA examination, the VA examiner listed the Veteran's right knee diagnoses as posttraumatic degenerative joint disease, residuals of posterior cruciate and medial collateral ligament repair, and residuals of partial medial meniscectomy.  The Veteran complained of constant knee pain that varies from a four to a ten on a scale of ten, and that the pain increases with any weight bearing activity.  She said she could walk fifty yards before having to stop.  She complained that her knee is unstable, and that she has flare ups twice a week that last for a day at a time.  When she is having a flare up, she does not leave the home, drive, or do any routine activities.  She wears a knee brace at all times, except driving, and no longer uses a walker.  The examiner indicated her knee would affect her ability to work, and that she would need a sedentary position that allowed her to remain seated.

Range of motion tests showed flexion from 0 to 110 degrees, with pain beginning at 0 degrees.  There was no limitation on extension.  These results did not become worse after repetitions.  Muscle strength was normal in both flexion and extension.  Functional limitations identified due to her knee included less movement than normal, pain on movement, swelling, and deformity.  

Joint stability test results were 1+ for the anterior, posterior, and medial-lateral ligaments, meaning a deviation from normal of between 0 and 5 millimeters.  There was no objective evidence of patellar dislocation or subluxation.

The VA examiner noted that the Veteran's partial medial meniscectomy left her with pain and decreased range of motion.  In specifically addressing the Board's remand directives, the examiner indicated that a February 2010 MRI report, referenced in the VA examination report, shows that there was no malunion of the Veteran's tibia and fibula as noted in the September 2007 MRI report.  She also does not have genu recurvatum.  Finally, the examiner indicated that all the findings and symptoms noted on the examination were related to her service-connected right knee disability and not her non-service-connected multiple sclerosis.  See VA examination dated August 1, 2012. 

Based on the evidence set forth above, increased ratings for DJD and the postoperative residuals of an injury, to include laxity, of the right knee are not warranted.

In regard to DJD, the evidence does not support a rating in excess of 10 percent.  As set forth above, her DJD is rated under DC 5010-5262.  Under DC 5262, pertaining to nonunion and malunion of the tibia and fibula, the Veteran was originally awarded 10 percent for a slight knee or ankle disability.  However, the evidence indicates that there is no malunion of the Veteran's tibia and fibula.  See VA examination dated August 1, 2012.  Therefore, her DJD symptoms shall be analyzed under DC 5010, which refers the rater to DC 5003 (degenerative arthritis), which then refers the rater to the codes pertaining to limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5262 (2012)

The Veteran's worst range of motion measurements taken during the pendency of this claim, including measurements taken after repetitions, show flexion limited to 90 degrees, and extension limited to 5 degrees.  Under the DCs pertaining to limitation of motion, 5260 and 5261, neither of these measurements is compensable.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261 (2012).  Thus, since DC 5003 awards 10 percent for a joint affected by arthritis when its limited motion is noncompensable, a higher rating is not warranted under DCs 5003, 5010, 5260, or 5261.  As the evidence shows her range of motion has never decreased to meet the criteria for a compensable rating under DCs 5260 or 5261, staged ratings are not applicable in regard to the Veteran's DJD.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); Johnson  v. Brown, 9 Vet. App. 7 (1996) (holding that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion).  In this case, the Board does not find an increase due to functional loss is warranted.  While acknowledging the functional limitations imposed by the Veteran's right knee DJD, including her difficulties with standing and walking, the Board finds, based on the evidence of record, that these limitations are expected concomitants of the DJD, and thus are already being compensated.  See 38 C.F.R. § 4.14.  Although painful motion did, at times, decrease her range of motion in the right knee, her measured ranges of motion still exceeded the limitations required to meet the criteria for a 0 percent rating under both DCs 5260 and 5261.  Thus, a higher rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45.   See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In regard to the postoperative residuals of an injury to the right knee, with laxity, the evidence does not support ratings in excess of 10 percent for the period prior to November 14, 2006; in excess of 20 percent from November 14, 2006, to June 8, 2011; or, in excess of 30 percent from June 9, 2011, onward.

For the period prior to November 14, 2006, the evidence shows that she had mild medial laxity and minimal instability, which supports a 10 percent disability evaluation under DC 5257.  See VA treatment record dated June 14, 2004; VA examination dated November 6, 2004.  There is no other objective evidence of more severe lateral instability.

For the period from November 14, 2006, to June 8, 2011, the evidence shows that she had moderate instability, at worst, which supports a 20 percent disability evaluation.  See VA examination dated April 30, 2010.  Other records show no objective indication of instability during this time period.  See VA examination dated April 16, 2007; VA treatment record dated October 22, 2009.  There is no other objective evidence of more severe lateral instability.

For the period from June 9, 2011, onward, the evidence shows she had severe instability at the June 2011 VA examination, and joint stability test results of 1+ at the August 2012 VA examination.  It is unclear whether the August 2012 test results qualify as mild, moderate, or severe, however, she has been awarded the maximum evaluation under DC 5257 for this time period, 30 percent, which the Board will not disturb.

Because the Veteran had a partial medial meniscectomy in June 2006 and June 2010, the Board has considered whether a higher rating could be applied under DC 5259, which pertains to the removal of the semilunar cartilage of the knee, which is symptomatic.  However, under this code, the highest rating that can be awarded is 10 percent, so application of this code would not avail the Veteran, and a separate evaluation is unavailable.  Simultaneous compensation for lateral instability and a symptomatic meniscectomy would amount to pyramiding, that is, duplicate compensation for identical symptoms.  This practice is prohibited.  38 C.F.R. § 4.14.

The record contains no evidence showing the Veteran has had ankylosis of the right knee or genu recurvatum at any point during the pendency of this claim.  Thus, diagnostic codes 5256 and 5263, which pertain to those conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a (2012).

Extraschedular consideration

The Board has considered whether the claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012).  Because the ratings under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual claimant's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration, id., as the Board is precluded by regulation from assigning extraschedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1) (2012).  The governing norm in these cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)  is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.  

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms (i.e., instability, pain and limited motion) are contemplated by the rating criteria, as discussed above.  Thus, there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  The evidence does not demonstrate that the Veteran's disability presents "such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2012).   The fact that circumstances specific to a particular claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does not ordinarily provide a basis for extraschedular consideration.  See VAOPGCPREC 6-96.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  The Board finds that the available schedular evaluations are adequate to rate this disability, and therefore referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Rice consideration

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that her right knee disability causes her to be unemployable.  Indeed, she testified that she left work because of her nonservice-connected multiple sclerosis, not her right knee disability.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

Accordingly, the Board finds that the preponderance of the evidence is against an increased rating for the Veteran's right knee DJD and postoperative residuals of an injury to the knee, to include laxity.  As such, the benefit-of-the-doubt rule does not apply, and entitlement to an increased rating in excess is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012). 


ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for the period prior to November 14, 2006; in excess of 20 percent from November 14, 2006, to June 8, 2011; and, in excess of 30 percent from June 9, 2011, onward, for postoperative residuals of a right knee injury, to include laxity, is denied.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


